Exhibit 1 Joint Filing Agreement By this Agreement, the undersigned agree that this Statement on Schedule 13G being filed on or about this date, and any subsequent amendments thereto filed by any of us, with respect to the securities ofiShares MSCI Italy Capped ETFis being filed on behalf of each of us. November 15, 2016 Psagot Investment House Ltd. /s/ Shlomo Pasha ————— By: Shlomo Pasha* Title: Senior Deputy C.E.O. C.F.O. /s/ Lilach Geva Harel ————— By: Lilach Geva Harel* Title: Deputy C.E.O November15, 2016 Psagot Securities Ltd. /s/ Tamara Direktor ————— By: Tamara Direktor* Title: Chief Executive Officer /s/ Elad Sadi ————— By: Elad Sadi* Title: Manager of Operations * Signature duly authorized by resolution of the Board of Directors.
